DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 12/6/21, with respect to the rejection of claims 1-12, 19-22, 37 and 39-41 have been fully considered and are persuasive.  In particular, while the previously recited reference to Chapman discloses that an average output power is compared with an output power reference value, as a determination of an average EIRP profile (i.e. average output power) is made and compared with a threshold value (i.e. output power reference value) to ensure that the threshold is not exceeded (¶¶ [0108]-[0111]), Chapman discloses that the threshold may be represented by a limit for average radiated power (¶ [0116]), but does not disclose that “the output power reference value varies as a function of a maximum antenna gain of an antenna array of the transmission point during the period of time” where the period of time corresponds to the period of time during which the “average output power of the transmission point” is determined.  The rejection of the claims is thus hereby withdrawn. 
Allowable Subject Matter
Claims 1-12, 19-22, 37 and 39-42 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/18/2022